 



EXHIBIT 10.82

AMENDMENT NO. 19
TO THE
POSTSCRIPT SOFTWARE DEVELOPMENT LICENSE
AND SUBLICENSE AGREEMENT
BETWEEN
ADOBE SYSTEMS INCORPORATED
AND
PEERLESS SYSTEMS CORPORATION

Effective Date: April 1, 2004

          This Amendment No. 19 (the “Amendment”) to the PostScript Software
Development License and Sublicense Agreement dated July 23, 1999 (the
“Agreement”) is between Adobe Systems Incorporated, a Delaware corporation
having a place of business at 345 Park Avenue, San Jose, CA 95110 (“Adobe”) and
Peerless Systems Corporation, a Delaware corporation, having a place of business
at 2381 Rosecrans Avenue, El Segundo, California 90245 (“Peerless”).

          WHEREAS, the purpose of this Amendment is to (i) permit distribution
of Disabled (as defined below) Licensed Systems as well as Enabled (as defined
below) Licensed Systems; (ii) revise the point at which Licensed System
royalties accrue from the time of distribution to the point at which OEM
Customer distributes an Enabled Licensed System or the time at which a
previously distributed Disabled Licensed System becomes Enabled, as applicable;
and (iii) specify the Font Programs that are and are not permitted to be
distributed with Disabled Licensed Systems.

          NOW, THEREFORE, the parties agree as follows:

          1. A new Paragraph 2.14 (“Disabled Licensed System”) is added hereto
to read as follows:

          “2.14 Disabled Licensed System. Peerless may authorize its OEM
Customers to distribute Roman Versions of Licensed Systems (as that term is
defined in Paragraph 8.3 of the Agreement) in a “Disabled” condition without
incurring a payment obligation to Adobe unless and until the Disabled Licensed
System is “Enabled” through the use of an “Access Mechanism”. An “Access
Mechanism” means any mechanism designed to restrict access and use of the Adobe
Software and Font Programs (including mechanisms such as dongles, access key
codes, and other appropriate technological access control methods). “Disabled”
means that the Adobe Software and Font Programs in the Licensed System are
disabled with an effective mechanism to ensure that an End User is unable to
access and use the functionality normally provided by the Adobe Software or use
the Font Programs except by way of an Access Mechanism. “Enabled” means that an
End User has access to use of the functionality normally provided by the Adobe
Software and the Font Programs as included with the Licensed System.

 



--------------------------------------------------------------------------------



 



Peerless shall ensure and shall require its OEM Customers to ensure that the
Adobe Software and Font Programs are Enabled only after the End User has agreed
to the terms of an applicable End User Agreement containing the minimum terms
set forth in Attachment 1 to EXHIBIT B of the Agreement. Peerless shall not
permit Non-Roman Font Programs to be distributed for use with a Disabled
Licensed System unless with the prior written approval of Adobe. If a Licensed
System is not Enabled, then it shall be Disabled. All Access Mechanisms must be
approved by Adobe in writing prior to any use or distribution by an OEM
Customer. Peerless shall ensure and shall require its OEM Customers to ensure
that the Access Mechanism is engineered to permit the use of a single copy of
the Adobe Software and Font Programs solely in accordance with the rights
permitted to be sublicensed to End Users of such Licensed System under the
applicable Licensed System Appendix and this Agreement. Peerless acknowledges
that an Access Mechanism may not enable use of a single copy of the Adobe
Software and Font Programs for multiple concurrent ripping purposes or to drive
multiple concurrent output devices unless the End User is permitted such use
under the terms of the applicable End User Agreement and is obligated to pay for
such additional usage in accordance with the applicable Licensed System Appendix
and this Agreement. Royalties for Disabled Licensed Systems are earned on the
date of shipment or installation of the Access Mechanism or when the Licensed
System is Enabled, whichever occurs sooner. A failure by Peerless to comply with
the above requirements shall constitute a material breach by Peerless of the
Agreement.”

          2. All other terms and conditions of the Agreement shall remain in
full force and effect.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of Adobe and Peerless has executed this
Amendment No. 19 to the PostScript Software Development License and Sublicense
Agreement by its duly authorized officer.

              Adobe:   Peerless:
 
            ADOBE SYSTEMS INCORPORATED   PEERLESS SYSTEMS CORPORATION
 
           
By
  /s/ Jim Stephens   By   /s/ William Neil
 
           
Print
      Print    
Name
  Jim Stephens   Name   William Neil
 
           
Title
  SVP Worldwide Sales and Field Operations   Title   VP Finance, CFO
 
           
Date
  4/26/04   Date   6 April, 2004

 